Citation Nr: 1524442	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.  

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing.  A transcript of this hearing is in the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS and paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issue of entitlement to service connection for residuals of a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claim of entitlement to service connection for a bilateral ankle disability at the March 2015 Board hearing.

2.  The evidence demonstrates that the Veteran does not currently have bilateral hearing loss for VA purposes. 

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral tinnitus is etiologically related to his active duty noise exposure. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for a bilateral ankle disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria to establish entitlement to service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in letters in May 2008 and September 2008.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA audiological examination in May 2008.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Dismissal

At the March 2015 Board hearing, the Veteran withdrew his appeal for the claim for entitlement to service connection for a bilateral ankle disability.  

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that this claim was withdrawn.  When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to this claim is appropriate.  See 38 U.S.C.A. § 7105(d) (2014).

Accordingly, further action by the Board on the claim for service connection for a bilateral ankle disability is not appropriate and the Veteran's appeal of this issue should be dismissed.  Id. 

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed as chronic conditions under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also, Fountain at 12.  

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran asserts that he developed bilateral hearing loss and tinnitus as a result of his duties as a tank commander during service, where he was exposed to turbine engines, 120 millimeter guns, 50 caliber machine guns, other automatic weapons on the firing range, and radios.  He testified that he noticed the ringing in ears during basic training in 1986.  He said that those symptoms continued throughout his active duty service as he engaged in live fire exercises every three months.  See May 2008 VA examination and March 2015 Board hearing transcript.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was as an Armor Crewman.  The Board finds that the Veteran's assertions related to his in-service noise exposure are consistent with the circumstances of the Veteran's service.  

The Veteran's November 1986 enlistment examination reflects that the Veteran's hearing test results were normal bilaterally for VA purposes.


November 1986 Enlistment Examination

500
1000
2000
3000
4000
RIGHT
15
10
5
5
0
LEFT
10
5
5
5
5

In a June 1988 reference audiogram, the examiner noted that the Veteran was routinely exposed to hazardous noise and wore earplugs for hearing protection.  The Veteran's hearing tests results continued to be normal bilaterally for VA purposes.


June 1988 Reference Audiogram

500
1000
2000
3000
4000
RIGHT
5
10
5
5
10
LEFT
10
10
0
10
5

In a February 1990 hearing conservation data report, the examiner noted that the Veteran had no significant threshold shift as compared to his June 1988 audiogram.


February 1990 Hearing Conservation Data

500
1000
2000
3000
4000
RIGHT
5
5
10
15
10
LEFT
10
5
0
10
15

In a November 1991 hearing conservation data report, the examiner noted that the Veteran had no significant threshold shift as compared to his June 1986 audiogram.  


November 1991 Hearing Conservation Data

500
1000
2000
3000
4000
RIGHT
15
15
10
20
20
LEFT
15
15
10
10
10

At an April 1995 periodic examination, the Veteran underwent audiological testing where the examiner noted that the Veteran had decreased low frequency hearing in his right ear.  


April 1995 Periodic Examination

500
1000
2000
3000
4000
RIGHT
25
30
20
25
30
LEFT
30
20
15
30
30

Based on the results of this hearing test, the Veteran was referred for further audiological testing in May 1995.  The May 1995 examiner noted that the Veteran had been exposed to noise for the past eight years and that the Veteran had reported having constant tinnitus in his left ear.  No date of onset was noted.  The examiner found that the Veteran had mild high frequency sensorineural hearing loss at 6000 and 8000 Hz bilaterally with hearing loss greater in the left ear than the right ear.  

The May 1995 hearing test results below reflect only those frequencies relevant to the analysis of hearing impairment for VA purposes.  


May 1995 Record of Audiological Evaluation

500
1000
2000
3000
4000
RIGHT
10
20
15
15
15
LEFT
15
20
10
15
20

The Veteran did not have a separation examination, however, the Veteran did have a hearing test at his enlistment for the Army National Guard in April 2003.  The hearing test results continued to show that the Veteran had normal hearing bilaterally for VA purposes.  


April 2003 Army National Guard Enlistment Examination

500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
10
10
5
10
15

At a May 2008 VA audiological examination, the Veteran reported his in-service noise exposure, his daily symptoms of ringing in his ears, and his bilateral hearing loss with the right ear symptoms worse than the left ear.  The Veteran also reported that he was exposed to construction noise and factory or plant noise after his discharge, but he wore hearing protection.  The VA examiner noted that the Veteran reported that his bilateral hearing loss and tinnitus began after the Veteran was in a 2005 motor vehicle accident (MVA).  The VA examiner performed audiological testing and the relevant results of the pure tone testing were as follows:


May 2008 VA Examination

500
1000
2000
3000
4000
RIGHT
15
15
15
15
20
LEFT
10
15
15
15
20

Speech recognition scores were 98 percent in the right ear and 96 percent in the left ear.  Based on the objective findings, the VA examiner diagnosed the Veteran with normal hearing thresholds from 250 to 6000 Hz with sensorineural hearing loss at 8000 Hz bilaterally.  In concluding that the Veteran's bilateral hearing loss and tinnitus were not caused by his in-service noise exposure, the VA examiner relied on the bilateral normal thresholds obtained during the current examination, the Veteran's in-service treatment records, the Veteran's report that the conditions had their onset following his 2005 MVA, and his post-military factory noise exposure.  

At the Veteran's March 2015 Board hearing, the Veteran denied that he told the May 2008 VA examiner that his tinnitus symptoms first began after his 2005 MVA.  

Based on a careful review of all of the evidence the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for bilateral hearing loss.  

The Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred during active duty service.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the Veteran filed his original claim for service connection in December 2007 and the evidence does not indicate a diagnosis of bilateral hearing loss, for VA purposes, at any time.

Despite the Veteran's lay assertion that he has bilateral hearing loss, the objective evidence does not demonstrate that he has such a diagnosis.  The objective findings of the May 2008 VA audiological examination reflect that the Veteran's bilateral hearing thresholds were normal for the five frequencies evaluated by VA for hearing impairment.  As the question of whether the Veteran has bilateral hearing loss is a complex medical question, and the Veteran has not demonstrated that he has the requisite expertise on audiological matters, the May 2008 VA examination is more probative as to whether the Veteran has such a diagnosis.  See Jandreau v. Nicholson, 492 F.3d at 1377.  Therefore, the Board finds that service connection for bilateral hearing loss is not warranted.  

With regard to the Veteran's service connection claim for bilateral tinnitus, the Board finds that the evidence is at least in equipoise that the Veteran's bilateral tinnitus is etiologically related to his active duty service.  The Board finds that the Veteran's testimony, at his March 2015 Board hearing, that his tinnitus began during service and continued after service to be credible.  Although the May 2008 VA examination report noted that the Veteran reported his tinnitus began after his 2005 MVA, the Veteran affirmatively denied that he made such a report to the VA examiner.  Furthermore, at his in-service May 1995 audiological examination, the Veteran reported having constant tinnitus symptoms in his left ear.  Therefore, the Board finds that based on the Veteran's competent and credible statements regarding the onset and continuity of his tinnitus symptoms, service connection for bilateral tinnitus is warranted.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran does not have bilateral hearing loss, for VA purposes, therefore, the benefit-of-the doubt rule does not apply, and service connection for bilateral hearing loss must be denied.  Furthermore, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for a bilateral ankle disability is dismissed.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is granted.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In April 2008, the Veteran was afforded a VA examination to determine the nature and etiology of any current residuals of a TBI.  Following an interview of the Veteran, a review of the Veteran's medical records and an objective evaluation, the VA examiner found that the Veteran had a significant psychiatric symptomatology that made a clear diagnosis of an underlying possible neurologic symptomatology difficult.  The VA examiner diagnosed the Veteran with a possible postconcussive disorder with postconcussive headaches, subjective cognitive difficulty and a mood disorder, and a possible seizure disorder, complex partial versus psychogenic.  As the VA examiner was unable to confirm that the Veteran had a neurological diagnosis and suggested that another evaluation was required to address his psychiatric conditions, the VA examiner did not provide an opinion as to whether the Veteran's claimed residuals of a TBI were related to his period of active duty service.  The Board finds that a remand is necessary to obtain a new VA examination to identify any current residuals of a TBI and to determine the etiology of such residuals.  

Furthermore, the Board notes that at the Veteran's March 2015 Board hearing, the Veteran testified that he had received treatment from a private treating neurologist who had diagnosed his neurological symptoms and who had found that his symptoms existed prior to his 2005 MVA.  The record does not include any records from his private treating neurologist, but it appears that VA did attempt to obtain those records.  On remand, the Veteran should be afforded another opportunity to obtain the records from his private treating neurologist.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for his residuals of a TBI that are not currently of record, including any treatment records from the United Neurologic Headache and Pain Clinic.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the claims file.

2.  After the above development has been completed, to the extent possible, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner.  The claims file, including a copy of this REMAND, must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.  

All indicated tests and studies should be performed.

Following the examination of the Veteran and a review of the record, the examiner should provide a medical opinion addressing the following:

a.  Identify the current residuals of a TBI.  

b.  State whether the Veteran has any psychiatric symptoms that overlap with the residuals of a TBI.  If so, identify whether those symptoms can be differentiated from the residuals of a TBI.  

c.  For each residual of a TBI, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the residual was etiologically related to an in-service injury, illness, or event, to include the two in-service head injuries that the Veteran sustained in 1989 and 1992?

In answering the above, the VA examiner should consider and address the Veteran's lay statements regarding the nature and history of his neurological symptoms.  

All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


